Exhibit 10.2

AMENDMENT NO. 1 TO

SHARE EXCHANGE AGREEMENT

SỬA ĐỔI BỔ SUNG LẦN 1

HỢP ĐỒNG CHUYỂN ĐỔI CỔ PHIẾU




This Amendment No. 1 to Share Exchange Agreement dated as of August 6, 2009 (the
Amendment”), is by and among ENSIGN SERVICES, INC. a Nevada corporation (the
“Acquiror”), each of the Persons listed on Exhibit B hereto (collectively the
“Shareholders” and individually a “Shareholder”) and Timex Petrol, JSC, a wholly
owned subsidiary of Tin Nghia Company, Ltd., a Vietnamese Limited Company (the
“Company”) (the Acquiror, the Shareholders and the Company are hereinafter
collectively referred to as the “Parties”).

Bản Sửa Đổi Bổ Sung Lần 1 của Hợp Đồng Chuyển Đổi Cổ Phiếu vào ngày 06 tháng 8,
2009 (gọi là “Bản Sửa Đổi Bổ Sung”), được lập bởi ENSIGN SERVICES, INC., một
công ty ở Nevada (“Bên Mua”), mỗi một Thể nhân liệt kê trong Bảng A (gộp chung,
gọi là các “Cổ Đông”, và từng cá nhân gọi là một “Cổ Đông”) và Timex Petrol,
JSC, một công ty con sở hữu toàn phần của Công Ty TNHH Tín Nghĩa (Việt Nam)
(“Công Ty”) (Bên Mua, Các Cổ Đông và Công Ty được gọi cùng nhau là “Các Bên”).




BACKGROUND

NỀN TẢNG




On March 19, 2009, the Parties entered into a Share Exchange Agreement (the
“Agreement”), pursuant to which, the Acquiror agreed to issue to the
Shareholders an aggregate of 45,900,000 shares of common stock of the Acquiror
 in exchange for all of the issued and outstanding stock of the Company.  The
Parties desire to amend certain terms of the Agreement such that 15,494,200
shares of Acquiror’s common stock to be issued to the Shareholders and
30,405,800 shares of the Acquiror’s common stock are placed in escrow at closing
and released pursuant to the terms of that certain escrow agreement to be
entered into by and between the Acquiror, the Shareholders, the Company and
Sichenzia Ross Friedman Ference LLP as escrow agent.

Vào ngày 19 tháng ba, 2009, Các Bên đã đồng ý ký kết Hợp Đồng Chuyển Đổi Cổ
Phiếu (“Hợp Đồng”), trong đó, Bên Mua đồng ý phát hành cho các Cổ Đông tổng số
lượng cổ phiếu là 45,900,000 cổ phiếu phổ thông của Bên Mua đổi lấy tất cả cổ
phiếu đã phát hành và đang lưu hành của Công Ty. Các Bên mong muốn sửa đổi các
điều khoản nhất định của Hợp Đồng để 15,494,200 cổ phiếu phổ thông của Bên Mua
phát hành cho các Cổ Đông và 30,405,800 cổ phiếu phổ thông của Bên Mua sẽ
bị phong tỏa tại thời điểm đóng và được giải tỏa theo đúng các điều khoản được
quy định trong hợp đồng phong tỏa được ký giữa Bên Mua, Cổ Đông, Công Ty và
Sichenzia Ross Friedman Ference LLP với vai trò là Đại Diện Phong Tỏa.




In addition, although the approval of the Acquiror Shareholders was not required
to affect the transaction contemplated by the Agreement, they were inadvertently
included as one of the original parties to the Agreement.  Accordingly, the
Parties desire to amend certain terms of the Agreement such that the Acquiror
Shareholders are no longer a party to the Agreement and all references made
therein to the Acquiror Shareholders are removed.

Ngoài ra, mặc dù không bắt buộc phải có sự chấp thuận của các Cổ Đông Bên mua
để có thể tiến hành các giao dịch được dự liệu trong Hợp Đồng, các Cổ đông Bên
Mua nói trên đã không dự tính được việc tập trung lại thành các bên chính của
Hợp Đồng. Do đó, Các Bên mong muốn chỉnh sửa bổ sung các điều khoản nhất định
của Hợp Đồng để các Cổ Đông Bên Mua không còn là một bên trong Hợp Đồng nữa cũng
như xóa bỏ mọi tham chiếu liên quan đến các Cổ Đông Bên Mua.    




AGREEMENT

THỎA THUẬN




1.

The Parties agree to restate the preamble to the Agreement as follows:

Các Bên đồng ý xác định lại phần mở đầu của bản Hợp Đồng như sau:




This Share Exchange Agreement, dated as of March 19, 2009, is made by and among
Ensign Services, Inc.., a Nevada corporation (the "Acquiror"), each of the
Persons listed on Exhibit A hereto (collectively, the "Shareholders", and
individually a "Shareholder"), and Timex Petrol, JSC, a wholly owned subsidiary
of Tin Nghia Company, Ltd., a Vietnamese Limited Company  (the "Company").

Hợp Đồng Chuyển Đổi Cổ Phiếu này vào ngày 19 tháng 03, 2009, được lập bởi Ensign
Services, Inc., một công ty ở Nevada (“Bên Mua”), mỗi một Thể nhân liệt kê trong
Bảng A (gộp chung, gọi là các “Cổ Đông”, và từng cá nhân gọi là một “Cổ Đông”),
và Timex Petrol, JSC, một công ty con sở hữu toàn phần của Công Ty TNHH Tín
Nghĩa (Việt Nam) (“Công Ty”).





Page 1 of 15




--------------------------------------------------------------------------------




2.

The Parties agree to insert the following definitions contained in Section I of
the Agreement:




Các Bên đồng ý thêm vào các định nghĩa sau nêu trong Mục I của bản Hợp Đồng:

1.59

“Escrow Agent” means Sichenzia Ross Friedman Ference LLP, with offices located
at 61 Broadway, New York, New York 10006.

“Đại Diện Phong Tỏa” có nghĩa là Công Ty TNHH Sichenzia Ross Friedman Ference
(SRFF), với văn phòng đặt tại 61 Broadway, New York, New York 10006.




1.60 “Escrow Agreement” means the Escrow Agreement in substantially the form of
Appendix A hereto executed and delivered contemporaneously with this Agreement.

“Hợp Đồng Phong Tỏa Cổ Phiếu” có nghĩa là Hợp Đồng Phong Tỏa Cổ Phiếu về căn bản
dưới hình thức Phụ Lục A dưới đây được thực thi và chuyển giao đồng thời với Hợp
Đồng này.




3.

The Parties agree to restate the following definitions contained in Section I of
the Agreement:

Các Bên đồng ý xác định lại các định nghĩa sau nêu trong Mục I của bản Hợp Đồng:




1.51

“Shares” means the 21,343,760 issued and outstanding shares of the Company owned
by the Shareholders and exchanged pursuant to this Agreement.

Cổ phiếu là 21,343,760 cổ phiếu được phát hành và cổ phiếu đang lưu
hành của Công ty được các Cổ Đông sở hữu và được trao đổi theo Hợp
đồng này.




4.

The Parties agree to restate Section 2.1 of the Agreement as follows:

Các Bên đồng ý xác định lại Mục 2.1 của bản Hợp Đồng như sau:




2.1

Share Exchange. Each of the Shareholders desires to transfer to, and the
Acquiror desires to acquire from each Shareholder, that number of Shares set out
beside the respective names of the Shareholders in Exhibit “BB” for the
consideration and on the terms set forth in this Agreement.  The aggregate
consideration for the Shares acquired by the Acquiror pursuant to this Agreement
will be 45,900,000 shares of the Acquiror’s Common Stock, which shares shall be
issued to the Shareholders in accordance with Section 2.2, on a pro rata basis
among the Shareholders based on the percentage of the Shares owned by each
Shareholder as set forth in Exhibit BB.

Chuyển đổi Cổ Phiếu.  Mỗi Cổ Đông mong muốn chuyển nhượng, và Bên Mua mong muốn
mua số lượng Cổ Phiếu được trình bày tương ứng với tên của các Cổ Đông trong
Bảng “BB” với hình thức và điều khoản chi trả như được nêu trong Hợp Đồng này.
Tổng hình thức chi trả của Bên Mua để mua Cổ Phiếu theo Hợp Đồng này sẽ là
45,900,000 Cổ Phiếu Phổ Thông Bên Mua mà sẽ được phát hành cho các Cổ Đông theo
Điều 2.2, theo tỷ lệ giữa các Cổ Đông trên cơ sở tỷ lệ Cổ Phiếu sở hữu bởi mỗi
Cổ Đông như trình bày ở Bảng BB.




5.

The Parties agree to restate Section 2.2 of the Agreement as follows:

Các Bên đồng ý xác định lại Mục 2.2 của bản Hợp Đồng như sau:




2.2

Escrow of Shares. Upon execution of this Agreement, the Acquiror shall place an
aggregate of 30,405,800 shares of Acquiror’s common stock, consisting of the
Subsequent Acquisition Shares (as such term is defined in Section 3.2) in escrow
with the Escrow Agent pursuant to the terms of the Escrow Agreement.  In
addition, at closing the Shareholders shall place that number of shares set out
beside their respective name on Exhibit “BB” in escrow with the Escrow Agent
pursuant to the terms of the Escrow Agreement.  Such shares shall be released by
the Escrow Agent in accordance with the terms of the Escrow Agreement and
Section III hereof.

Phong Tỏa Cổ Phiếu. Tại thời điểm thi hành Hợp Đồng, Bên Mua sẽ cho phong tỏa
tổng số 30,405,800 cổ phiếu phổ thông của Bên Mua, gồm có Cổ Phiếu Của Vụ
Mua Bán Tiếp Theo (như những điều khoản liên quan được xác định trong Mục
3.2) do Đại Diện Phong Tỏa thực hiện theo các điều khoản trong Hợp Đồng Phong
Tỏa Cổ Phiếu. Ngoài ra, tại Thời Điểm Đóng, các Cổ Đông sẽ cho phong tỏa số
lượng cổ phiếu được trình bày tương ứng với tên của các Cổ Đông trong Bảng “BB”
do Đại Diện Phong Tỏa thực hiện theo các điều khoản trong Hợp Đồng Phong Tỏa Cổ
Phiếu. Những cổ phiếu đó sẽ được Đại Diện Phong Tỏa giải phóng, phù hợp
với những điều khoản của Hợp Đồng Phong Tỏa trong Mục III này.




6

The Parties agree to restate Section III of the Agreement in its entirety as
follows:

Các Bên đồng ý xác định lại toàn bộ nội dung Mục III của bản Hợp Đồng như
sau:





Page 2 of 15




--------------------------------------------------------------------------------




3.1

Closing. The initial closing of the share exchange (the “Initial Closing”) will
occur on or before September 30, 2009 (“Initial Acquisition”). The consideration
for the Initial Acquisition shall be 15,494,200 shares of the Acquiror’s common
stock (the “Initial Acquisition Shares”). At the Initial Closing, each
Shareholder will deliver to the Acquiror certificate(s) evidencing the number of
Shares held by such Shareholder (as set forth in Exhibit BB), along with
executed medallion guaranteed stock powers transferring such Shares to the
Acquiror, against delivery to each Shareholder by the Acquiror of a certificate
evidencing such Shareholder's pro rata share of the Initial Acquisition Shares
(as set forth in Exhibit BB).

Thời Điểm Đóng. Thời điểm đóng ban đầu của việc chuyển đổi cổ phiếu
(gọi là Thời Điểm Đóng Ban Đầu) sẽ diễn ra vào hoặc trước ngày 30
tháng 09 năm 2009 (gọi là “Vụ Mua Bán Ban Đầu”). Hình thức chi trả trong Vụ
Mua Bán Ban Đầu sẽ là 15,494,200 cổ phiếu phổ thông của Bên Mua (gọi là Cổ
Phiếu Của Vụ Mua Bán Ban Đầu). Vào Thời Điểm Đóng Ban Đầu, mỗi Cổ Đông
sẽ cung cấp cho Bên Mua giấy chứng nhận đã mua số Cổ Phiếu mà các Cổ
Đông đang giữ (như trình bày ở Bảng BB), cùng với các quyền hạn cổ phiếu có
dấu chứng nhận bảo đảm về việc chuyển đổi những Cổ Phiếu trên đến Bên Mua,
Bên Mua phân phối lại cho mỗi Cổ Đông giấy chứng nhận cổ phần tỷ lệ của
Cổ Đông đó trong các Cổ Phiếu Của Vụ Mua Bán Ban Đầu (như trong Bảng BB).




3.2

Subsequent Closing.  Following the Closing Date, the Acquiror shall have the
right to acquire up to the remaining 51% interest in the Company (the
“Subsequent Closing”) in accordance with applicable Vietnamese laws and
regulations (the “Subsequent Acquisition”).  The consideration for the
Subsequent Acquisition shall be up to an aggregate of 30,405,800 shares of the
Acquiror’s common stock (the “Subsequent Acquisition Shares”).  Such subsequent
closing or closings shall take place at the offices of the Escrow Agent in New
York, New York, on or before December 31, 2010 or at such later date as agreed
by the parties (the “Subsequent Closing Date”).  At such subsequent closing or
closings, in accordance with the terms of the Escrow Agreement, the Escrow Agent
will deliver to the Acquiror certificate(s) evidencing the Subsequent
Acquisition Shares along with executed medallion guaranteed stock powers
transferring such Shares to the Acquiror, against delivery to each Shareholder
by the Escrow Agent of a certificate evidencing such Shareholder’s pro rata
share of the Subsequent Acquisition Shares.  

Thời Điểm Đóng Tiếp Theo. Ngay sau khi Ngày Đóng, Bên Mua có quyền mua
đến 51% quyền trong Công ty (gọi là “ Thời Điểm Đóng Tiếp Theo”), phù
hợp với luật pháp và quy định của Việt Nam (gọi là “Vụ Mua Bán Tiếp
Theo”). Hình thức chi trả cho Vụ Mua Bán Tiếp Theo sẽ lên đến tổng
30,405,800 cổ phiếu phổ thông của Bên Mua (gọi là “Cổ Phiếu Của Vụ Mua
Bán Tiếp Theo”). Như vậy, thời điểm hoặc các thời điểm đóng tiếp theo sẽ
diễn ra tại văn phòng  của Đại Diện Phong Tỏa ở New York, New York, diễn
ra vào hoặc trước ngày 31 tháng 12 năm 2012, hoặc sau ngày đó như đã thỏa
thuận bởi các bên (gọi là “Ngày Đóng Tiếp Theo”). Như vậy, vào thời
điểm hoặc các thời điểm đóng tiếp theo, theo các điều khoản của Hợp Đồng
Phong Tỏa, Đại Diện Phong Tỏa sẽ trao cho Bên Mua giấy chứng nhận về các
Cổ Phiếu Của Vụ Mua Bán Tiếp Theo đi kèm với các quyền hạn cổ phiếu có dấu
chứng nhận bảo đảm về việc chuyển đổi những Cổ Phiếu trên đến Bên Mua,
Đại Diện Phong Tỏa phân phối lại cho mỗi Cổ Đông giấy chứng nhận cổ
phần tỷ lệ của Cổ Đông đó trong các Cổ Phiếu Của Vụ Mua Bán Tiếp Theo.




7.

The Parties agree to restate Section 5.6 of the Agreement as follows:

Các Bên đồng ý xác định lại Mục 5.6 của bản Hợp Đồng như sau:




5.6.

Binding Obligations. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the Acquiror and the Shareholders, this
Agreement is, and as of the Closing each other agreement or instrument
contemplated hereby to which the Company is a party, will have been duly
authorized, executed and delivered by the Company and will be the legal, valid
and binding Agreement of the Company and is enforceable against the Company in
accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally.

Nghĩa Vụ Ràng Buộc. Giả sử rằng Hợp Đồng này đã được phê chuẩn
đúng đắn và hợp pháp, được thực thi và thực hiện bởi Bên Mua và các
Cổ Đông, Hợp Đồng này và các thỏa thuận và văn bản dự tính được Bên
Mua ký tại thời điểm Đóng sẽ được thực thi bởi Công Ty và sẽ là Hợp
Đồng pháp lý có hiệu lực ràng buộc của Công Ty và phải được Công Ty
thực thi theo các điều khoản, trừ khi giới hạn bởi các nguyên tắc công
bằng chung, hoặc bởi luật phá sản và các luật tương tự.




8.

The Parties agree to restate the heading and preamble of Section VI of the
Agreement as follows:  

Các Bên thỏa thuận trình bày lại phần tiêu đề và phần giới thiệu
của Mục VI của Hợp Đồng như sau:











Page 3 of 15




--------------------------------------------------------------------------------

SECTION VI – MỤC VI

REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR

GIẢI TRÌNH VÀ BẢO LÃNH CỦA BÊN MUA




The Acquiror represents and warrants to the Shareholders and the Company as
follows:

Bên Mua giải trình và đảm bảo cho các Cổ Đông và Công Ty như sau:




9.

The Parties agree to delete Section 8.8 of the Agreement in its entirety.

Các Bên thỏa thuận xóa bỏ toàn bộ Mục 8.8 của Hợp Đồng.




10.

The Parties agree to restate Section IX of the Agreement in its entirety as
follows:

Các Bên thỏa thuận trình bày lại toàn bộ Mục IX của Hợp Đồng như
sau:




SECTION IX – MỤC IX

CONDITIONS PRECEDENT TO THE ACQUIROR'S

OBLIGATION TO CLOSE

NHỮNG ĐIỀU KIỆN TIÊN QUYẾT VỀ NGHĨA VỤ ĐÓNG CỦA BÊN MUA




The Acquiror's obligation to acquire the Initial Acquisition Shares and, as
permitted by the applicable Vietnamese laws and regulations, the Subsequent
Acquisition Shares and to take the other actions required to be taken by the
Acquiror at the Initial Closing and the Subsequent Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Acquiror, in whole or in part):

Nghĩa vụ của Bên Mua lấy được các Cổ Phiếu Của Vụ Mua Bán Ban Đầu mà
những quy định và luật pháp Việt Nam thích hợp cho phép, các Cổ Phiếu Của
Vụ Mua Bán Tiếp Theo và nghĩa vụ tiến hành các việc khác theo như được yêu cầu
tại Thời Điểm Đóng Ban Đầu và Thời Điểm Đóng Tiếp Theo là theo sự đáp ứng, tại
hoặc trước Thời Điểm Đóng, của từng điều kiện sau đây (bất cứ điều kiện nào cũng
có thể bị loại trừ bởi Bên Mua, từng phần hoặc tất cả):




9.1

Accuracy of Representations. The representations and warranties of the Company
and the Shareholders set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto that are not qualified as to materiality
shall be true and correct in all material respects as of the date of this
Agreement, and shall be deemed repeated as of the Initial Closing Date and
Subsequent Closing Date and shall then be true and correct in all material
respects, except to the extent a representation or warranty is expressly limited
by its terms to another date and without giving effect to any supplemental
Schedule. The representations and warranties of the Company and the Shareholders
set forth in this Agreement or in any Schedule or certificate delivered pursuant
hereto that are qualified as to materiality shall be true and correct in all
respects as of the date of this Agreement, and shall be deemed repeated as of
the Initial Closing Date and Subsequent Closing Date and shall then be true and
correct in all respects, except to the extent a representation or warranty is
expressly limited by its terms to another date and without giving effect to any
supplemental Schedule.

Sự Giải Trình Chính Xác. Những giải trình hay bảo lãnh của Công Ty và các Cổ
Đông được đề cập trong Hợp Đồng này hoặc trong bất cứ Bảng Biểu hay chứng từ nào
được kèm theo đây – những giải trình hay bảo lãnh không đủ tư cách trọng yếu –
sẽ đúng và chính xác trong tất cả các khía cạnh trọng yếu vào ngày của Hợp Đồng
này, và sẽ được coi là lặp lại vào Ngày Đóng Ban Đầu và Ngày Đóng Tiếp Theo, khi
đó sẽ đúng và chính xác trong mọi khía cạnh trọng yếu trừ trường hợp một giải
trình hay bảo lãnh được diễn đạt ra là bị giới hạn bởi chính những điều khoản
của nó đến một ngày khác mà không có ảnh hưởng gì đến bất cứ Bảng Biểu bổ sung
nào. Những giải trình hay bảo lãnh của Công Ty và các Cổ Đông được đề cập trong
Hợp Đồng này hoặc trong bất cứ Bảng Biểu hay chứng từ nào được kèm theo đây –
những giải trình hay bảo lãnh có đủ tư cách trọng yếu – sẽ đúng và chính xác
trong tất cả các khía cạnh trọng yếu vào ngày của Hợp Đồng này, và sẽ được coi
là lặp lại vào Ngày Đóng Ban Đầu và Ngày Đóng Tiếp Theo, khi đó sẽ đúng và chính
xác trong mọi khía cạnh trọng yếu trừ trường hợp một giải trình hay bảo lãnh
được diễn đạt ra là bị giới hạn bởi chính những điều khoản của nó đến một ngày
khác mà không có ảnh hưởng gì đến bất cứ Bảng Biểu bổ sung nào.




9.2

Performance by the Company and Shareholders.

Sự thực thi của Công Ty và các Cổ Đông.




9.2.1

All of the covenants and obligations that the Company and Shareholders are
required to perform or to comply with pursuant to this Agreement at or prior to
the Initial Closing or Subsequent Closing (considered collectively), and each of
these covenants and obligations (considered individually), must have been duly
performed and complied with in all material respects.

Tất cả các điều khoản và nghĩa vụ mà Công Ty và các Cổ Đông phải thi hành hay
tuân thủ theo trong Hợp Đồng này vào hoặc trước Thời điểm Đóng Ban Đầu
hoặc Thời điểm Đóng Tiếp Theo (được tính cùng nhau), và mỗi điều khoản và
nghĩa vụ như vậy (được tính riêng lẻ), đều đã được tuân thủ và thi hành một cách
đúng mực trong mọi khía cạnh trọng yếu.





Page 4 of 15




--------------------------------------------------------------------------------




9.2.2

Each document required to be delivered by the Company and the Shareholders
pursuant to this Agreement at or prior to Closing must have been delivered.

Mỗi tài liệu cần được Công Ty hay các Cổ Đông giao nộp theo Hợp Đồng này vào hay
trước Thời Điểm Đóng đều đã được giao nộp.




9.3

No Force Majeure Event. Since December 31, 2008, there shall not have been any
delay, error, failure or interruption in the conduct of the business of any
Acquired Company, or any loss, injury, delay, damage, distress, or other
casualty, due to force Majeure including but not limited to (a) acts of God; (b)
fire or explosion; (c) war, acts of terrorism or other civil unrest; or (d)
national emergency.

Không có Sự Kiện Bất Khả Kháng. Tính từ ngày 31 tháng 12 năm 2008, sẽ không có
bất cứ sự trì hoãn, sai phạm, lỗi lầm hay gián đoạn trong việc tiến hành kinh
doanh của bất cứ Công Ty Được Mua nào, hay bất cứ mất mát, thương tổn, trì hoãn,
hư hỏng, sự cố hay những biến cố nào do những sự kiên bất khả kháng, bao gồm
nhưng không giới hạn trong (a) thiên tai; (b) cháy nổ; (c) chiến tranh, khủng bố
hay những bất ổn xã hội khác; hoặc (d) trường hợp khẩn cấp quốc gia.




9.4

Certificate of Officer. On the Initial Closing Date and Subsequent Closing Date,
as applicable, the Company will have delivered to the Acquiror a certificate,
dated as of the date thereof, executed by an officer of the Company, certifying
the satisfaction of the conditions specified in Sections 9.1, 9.2 and 9.3.

Chứng từ của Cán Bộ. Vào Ngày Đóng Ban đầu và Ngày Đóng Tiếp Theo nếu
phù hợp, Công Ty sẽ giao cho Bên Mua chứng từ kể từ ngày nêu trên, được làm
bởi một cán bộ của Công Ty, chứng nhận rằng những điều kiện được nêu rõ trong
Mục 9.1, 9.2 và 9.3 đã được đáp ứng.




9.5

Certificate of Shareholders. On the Initial Closing Date and Subsequent Closing
Date, as applicable, each Shareholder will have delivered to the Acquiror a
certificate, dated as of the date thereof, executed by such Shareholder, if a
natural person, or an authorized officer of the Shareholder, if an entity,
certifying the satisfaction of the conditions specified in Sections 9.1 and 9.2.

Chứng từ của các Cổ Đông. Vào Ngày Đóng Ban Đầu và Ngày Đóng Tiếp Theo nếu
phù hợp, mỗi Cổ Đông sẽ giao cho Bên Mua một chứng từ kể từ ngày nêu trên,
được làm bởi Cổ Đông đó, nếu là một thể nhân, hoặc một cán bộ được trao quyền
của Cổ Đông nếu là một pháp nhân, chứng nhận rằng những điều kiện được nêu rõ
trong Mục 9.1 và 9.2 đã được đáp ứng.




9.6

Consents.

Các điều khoản.




9.6.1

All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by the Company and/or the
Shareholders for the authorization, execution and delivery of this Agreement and
the consummation by them of the transactions contemplated by this Agreement,
shall have been obtained and made by the Company or the Shareholders, as the
case may be, except where the failure to receive such consents, waivers,
approvals, authorizations or orders or to make such filings would not have a
Material Adverse Effect on the Company or the Acquiror.

Tất cả những điều khoản trọng yếu, điều khoản miễn trừ, sự cho phép, trao quyền
hay sắc lệnh được yêu cầu cần phải có, và tất cả việc hoàn tất hồ sơ cần phải
làm bởi Công Ty và/hay các Cổ Đông nhằm trao quyền cho, thực thi hay hoàn thành
Hợp Đồng này cùng những việc hoàn thành những giao dịch được đề cập trong Hợp
Đồng này của họ, sẽ được làm và đạt được bởi Công Ty hay các Cổ Đông, như trong
tình huống có thể xảy ra, ngoại trừ trường hợp việc không được nhận những điều
khoản, điều khoản miễn trừ, sự cho phép, trao quyền hay sắc lệnh đó hoặc không
hoàn thành được những hồ sơ đó sẽ không có Ảnh Hưởng Bất Lợi Trọng Yếu đến Công
Ty hay Bên Mua.




9.7

Documents. The Company and the Shareholders must have caused the following
documents to be delivered to the Acquiror as of the Initial Closing Date and
Subsequent Closing Date:

Tài liệu. Công Ty và các Cổ Đông đã phải giao những tài liệu sau đến cho Bên Mua
vào Ngày Đóng Ban Đầu và Ngày Đóng Tiếp Theo:





Page 5 of 15




--------------------------------------------------------------------------------

9.7.1

a Secretary's Certificate of the Company, dated as of the date therof,
certifying attached copies of (A) the Organizational Documents of the Company
and each Company Subsidiary, (B) the resolutions of the Company Board approving
this Agreement and the transactions contemplated hereby; and (C) the incumbency
of each authorized officer of the Company signing this Agreement and any other
agreement or instrument contemplated hereby to which the Company is a party;

Một Chứng Nhận Của Thư Ký HĐQT Công Ty vào thời điểm nêu trên, chứng nhận rằng
những bản sao được đính kèm sau đây của (A) Tài Liệu Tổ Chức của Công Ty và của
từng Công Ty Con, (B) các nghị quyết của Hội Đồng Công Ty đồng ý về Hợp Đồng này
và những giao dịch được dự liệu trong đó; và (C) nhiệm kỳ của mỗi cán bộ được
trao quyền của Công Ty ký Hợp Đồng này và bất cứ hợp đồng hay văn bản nào khác
được dự liệu trong đây mà Công Ty tham gia;




9.7.2

a certified certificate of good standing, or equivalent thereof, of the Company;

Một giấy chứng nhận đã được chứng thực là có đủ giá trị tương đương của Công Ty;




9.7.3

each of the Transaction Documents to which the Company and/or the Shareholders
is a party, duly executed; and

Mỗi Văn Bản Giao Dịch mà Công Ty và/hay các Cổ Đông là một bên và được thực thi
đúng đắn; và




9.7.4

such other documents as the Acquiror may reasonably request for the purpose of
(i) evidencing the accuracy of any of the representations and warranties of the
Company and the Shareholders pursuant to Section 9.1, (ii) evidencing the
performance of, or compliance by the Company and the Shareholders with, any
covenant or obligation required to be performed or complied with by the Company
or the Shareholders, as the case may be, (iii) evidencing the satisfaction of
any condition referred to in this Section 9, or (iv) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.

Những tài liệu của Bên Mua khác có thể được yêu cầu nhằm mục đích (i) minh chứng
cho tính chính xác của bất kỳ giải trình hay bảo lãnh nào của Công Ty và các Cổ
Đông theo như Mục 9.1, (ii) minh chứng cho sự thực thi hay tuân thủ của Công Ty
và các Cổ Đông đối với bất cứ điều khoản hay nghĩa vụ nào cần được thực thi hay
tuân thủ bởi Công Ty hay các Cổ Đông, như trường hợp có thể xảy ra, (iii) minh
chứng cho sự đáp ứng bất cứ điều kiện nào được nhắc đến trong Mục 9, hoặc (iv)
thúc đẩy việc hoàn thành hay thực hiện bất cứ giao dịch nào được Hợp Đồng này dự
liệu.




9.8

No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against the Acquiror, the Company or any Shareholder, or
against any Affiliate thereof, any Proceeding (which Proceeding remains
unresolved as of the Initial Closing Date or Subsequent Closing Date) (a)
involving any challenge to, or seeking damages or other relief in connection
with, any of the transactions contemplated by this Agreement, or (b) that may
have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the transactions contemplated by this Agreement.

Không có Vụ Kiện Tụng nào. Kể từ ngày ký Hợp Đồng, sẽ không được có những Vụ
Kiện Tụng nào tiến hành đối với hay đe dọa Bên Mua, Công Ty hay bất cứ Cổ Đông
nào, hoặc đối với bất cứ Pháp Nhân Liên Quan nào (những Vụ Kiện Tụng này vẫn
chưa được giải quyết vào Ngày Đóng Ban Đầu hoặc Ngày Đóng Tiếp Theo) mà (a) bao
gồm bất cứ yêu cầu, đòi đền bù thiệt hại hay những cáo buộc nào khác liên quan
đến, hay bất cứ giao dịch nào được dự liệu trong Hợp Đồng này, hoặc (b) có thể
ngăn cản, trì hoãn, làm cho vi phạm pháp luật hay những sự can thiệp nào khác
đến bất cứ giao dịch nào được dự liệu trong Hợp Đồng này.




9.9

No Claim Regarding Stock Ownership or Consideration. There must not have been
made or threatened by any Person any claim asserting that such Person (a) is the
holder of, or has the right to acquire or to obtain beneficial ownership of the
Shares or any other stock, voting, equity, or ownership interest in, the
Company, or (b) is entitled to all or any portion of the Acquiror Shares.

Không có Khiếu Kiện Về Quyền Sở Hữu Chứng Khoán hay Hình Thức Chi Trả. Sẽ không
có bất cứ khiếu nại nào được đưa ra hay đe dọa bởi bất cứ Pháp Nhân nào nhằm
khẳng định rằng Pháp Nhân đó (a) là chủ sở hữu của, hay có quyền mua hay đạt
được quyền sở hữu pháp lý đối với những Cổ Phiếu hoặc bất cứ cổ phiếu, quyền
biểu quyết, tài sản hay quyền lợi sở hữu của Công Ty, hay (b) là chủ sở hữu của
tất cả hay bất cứ phần nào của Cổ Phiếu Bên Mua.




11.

The Parties agree to restate Section X of the Agreement as follows:

Các Bên đồng ý xác định lại Mục X của bản Hợp Đồng như sau:








Page 6 of 15




--------------------------------------------------------------------------------

SECTION X – MỤC X

CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY

AND THE SHAREHOLDERS TO THE CLOSING

NHỮNG ĐIỀU KIỆN TIÊN QUYẾT VỀ NGHĨA VỤ ĐÓNG CỦA CÔNG TY

VÀ CÁC CỔ ĐÔNG




The Shareholders' obligation to transfer the Shares and the obligations of the
Company to take the other actions required to be taken by the Company at the
Initial Closing and, as applicable, the Subsequent Closing, are subject to the
satisfaction, at or prior to the Initial Closing or Subsequent Closing, as
applicable, of each of the following conditions (any of which may be waived by
the Company and the Shareholders, in whole or in part):

Những nghĩa vụ của Cổ Đông trong việc chuyển nhượng Cổ Phiếu và nghĩa vụ của
Công Ty trong việc thực hiện những điều được yêu cầu vào Thời Điểm Đóng Ban Đầu,
và Thời Điểm Đóng Tiếp Theo khi thích hợp, tùy theo việc mỗi điều kiện sau đây
được đáp ứng vào hoặc trước Thời Điểm Đóng Ban Đầu hoặc Thời Điểm Đóng Tiếp Theo
khi thích hợp, (bất cứ điều kiện nào cũng có thể bị loại trừ bởi Công Ty và các
Cổ Đông, từng phần hoặc tất cả).




10.1

Accuracy of Representations. The representations and warranties of the Acquiror
set forth in this Agreement or in any Schedule or certificate delivered pursuant
hereto that are not qualified as to materiality shall be true and correct in all
material respects as of the date of this Agreement, and shall be deemed repeated
as of the Initial Closing Date and Subsequent Closing Date, as applicable, and
shall then be true and correct in all material respects, except to the extent a
representation or warranty is expressly limited by its terms to another date and
without giving effect to any supplemental Schedule. The representations and
warranties of the Acquiror and Acquiror Shareholders set forth in this Agreement
or in any Schedule or certificate delivered pursuant hereto that are qualified
as to materiality shall be true and correct in all respects as of the date of
this Agreement, and shall be deemed repeated as of the Initial Closing Date and
Subsequent Closing Date, as applicable, and shall then be true and correct in
all respects, except to the extent a representation or warranty is expressly
limited by its terms to another date and without giving effect to any
supplemental Schedule.

Sự Giải Trình Chính Xác. Những giải trình hay bảo lãnh của Bên Mua được đề cập
trong Hợp Đồng này hoặc trong bất cứ Bảng Biểu hay chứng từ nào được kèm theo
đây – những giải trình hay bảo lãnh không đủ tư cách trọng yếu – sẽ đúng và
chính xác trong tất cả các khía cạnh trọng yếu vào ngày của Hợp Đồng này, và sẽ
được coi là lặp lại vào Ngày Đóng Ban Đầu, và Ngày Đóng Tiếp Theo khi thích hợp,
khi đó sẽ đúng và chính xác trong mọi khía cạnh trọng yếu trừ trường hợp một
giải trình hay bảo lãnh được diễn đạt ra là bị giới hạn bởi chính những điều
khoản của nó đến một ngày khác mà không có ảnh hưởng gì đến bất cứ Bảng Biểu bổ
sung nào. Những giải trình hay bảo lãnh của Bên Mua và các Cổ Đông Bên Mua được
đề cập trong Hợp Đồng này hoặc trong bất cứ Bảng Biểu hay chứng từ nào được kèm
theo đây – những giải trình hay bảo lãnh có đủ tư cách trọng yếu – sẽ đúng và
chính xác trong tất cả các khía cạnh trọng yếu vào ngày của Hợp Đồng này, và sẽ
được coi là lặp lại vào Ngày Đóng Ban Đầu, và Ngày Đóng Tiếp Theo khi thích hợp,
khi đó sẽ đúng và chính xác trong mọi khía cạnh trọng yếu trừ trường hợp một
giải trình hay bảo lãnh được diễn đạt ra là bị giới hạn bởi chính những điều
khoản của nó đến một ngày khác mà không có ảnh hưởng gì đến bất cứ Bảng Biểu bổ
sung nào.




10.2

Performance by the Acquiror.

Sự thi hành của Bên Mua.




10.2.1

All of the covenants and obligations that the Acquiror are required to perform
or to comply with pursuant to this Agreement at or prior to the Initial Closing
and Subsequent Closing (considered collectively), and each of these covenants
and obligations (considered individually), must have been performed and complied
with in all respects.

Tất cả các điều khoản và nghĩa vụ mà Bên Mua phải thi hành hay tuân thủ theo
trong Hợp Đồng này vào hoặc trước Thời Điểm Đóng Ban Đầu, và Thời Điểm Đóng Tiếp
Theo (được tính cùng nhau), và mỗi điều khoản và nghĩa vụ như vậy (được tính
riêng lẻ), đều đã được tuân thủ và thi hành một cách đúng mực trong mọi khía
cạnh trọng yếu.




10.2.2

As of the Initial Closing Date, all directors and officers of the Acquiror shall
have tendered their resignations in a form reasonably acceptable to the Company,
and the Shareholders’ nominees shall have been appointed to the Acquiror’s board
of directors in a form reasonably acceptable to the Company; and

Kể từ Ngày Đóng Đầu Tiên, tất cả các giám đốc và cán bộ của Bên Mua sẽ để nghị
được từ chức theo một văn bản có mẫu được Công Ty chấp nhận một cách hợp lý, và
những người được bổ nhiệm của các Cổ Đông sẽ được tiến cử cho HDQT của Bên Mua
bằng văn bản có mẫu được chấp nhận một cách hợp lý bởi Công Ty; và




10.2.3

Each document required to be delivered by the Acquiror and Acquiror Shareholders
pursuant to this Agreement must have been delivered.

Mỗi tài liệu được yêu cầu giao nộp bởi Bên Mua và các Cổ Đông Bên Mua theo như
Hợp Đồng này sẽ được giao nộp.





Page 7 of 15




--------------------------------------------------------------------------------




10.3

No Force Majeure Event. Since January 31, 2009, there shall not have been any
delay, error, failure or interruption in the conduct of the business of any
Acquiror Company, or any loss, injury, delay, damage, distress, or other
casualty, due to force majeure including but not limited to (a) acts of God; (b)
fire or explosion; (c) war, acts of terrorism or other civil unrest; or (d)
national emergency.

Không có Sự Kiện Bất Khả Kháng. Tính từ ngày 31 tháng 01 năm 2009, sẽ không có
bất cứ sự trì hoãn, sai phạm, lỗi lầm hay gián đoạn trong việc tiến hành kinh
doanh của bất cứ Công Ty Bên Mua nào, hay bất cứ mất mát, thương tổn, trì hoãn,
hư hỏng, sự cố hay những biến cố nào do những sự kiên bất khả kháng, bao gồm
nhưng không giới hạn trong (a) thiên tai; (b) cháy nổ; (c) chiến tranh, khủng bố
hay những tệ nạn xã hội khác; hoặc (d) trường hợp khẩn cấp quốc gia.




10.4

Certificate of Officer. On the Initial Closing Date and the Subsequent Closing
Date, as applicable, the Acquiror will have delivered to the Company a
certificate, dated as of the date thereof, executed by an officer of the
Acquiror, certifying the satisfaction of the conditions specified in Sections
10.1, 10.2. and 10.3.

Chứng từ của Cán bộ. Vào Ngày Đóng Ban Đầu, và Ngày Đóng Tiếp Theo khi thích
hợp, Bên Mua sẽ giao cho Công Ty chứng từ được làm bởi một cán bộ của Bên Mua,
với ngày chứng từ trong khoản thời gian nói trên, chứng nhận rằng những điều
kiện được nêu rõ trong Mục 10.1, 10.2 và 10.3 đã được đáp ứng.




10.5

Consents.

Các Điều Khoản




10.5.1

All material consents, waivers, approvals, authorizations or orders required to
be obtained, and all filings required to be made, by the Acquiror for the
authorization, execution and delivery of this Agreement and the consummation by
it of the transactions contemplated by this Agreement, shall have been obtained
and made by the Acquiror, except where the failure to receive such consents,
waivers, approvals, authorizations or orders or to make such filings would not
have a Material Adverse Effect on the Company or the Acquiror.

Tất cả những điều khoản trọng yếu, điều khoản miễn trừ, sự cho phép, trao quyền
hay sắc lệnh được yêu cầu cần phải có, và tất cả việc hoàn tất hồ sơ cần phải
làm bởi Bên Mua nhằm trao quyền cho, thực thi hay hoàn thành Hợp Đồng này cùng
những việc hoàn thành những giao dịch được đề cập trong Hợp Đồng này của họ, sẽ
được làm và đạt đến bởi Bên Mua, ngoại trừ trường hợp việc không được nhận những
điều khoản, điều khoản miễn trừ, sự cho phép, trao quyền hay sắc lệnh đó hoặc
không hoàn thành được những hồ sơ đó sẽ không có Ảnh Hưởng Bất Lợi Trọng Yếu đến
Công Ty hay Bên Mua.




10.6

Documents. The Acquiror must have caused the following documents to be delivered
to the Company and/or the Shareholders on the Initial Closing Date and
Subsequent Closing Date:

Tài liệu. Bên Mua đã phải giao những tài liệu sau đến cho Công Ty và/hay các Cổ
Đông vào Ngày Đóng Ban Đầu, và Ngày Đóng Tiếp Theo:




10.6.1

a Secretary's Certificate, dated as of the date thereof certifying attached
copies of (A) the Organizational Documents of the Acquiror and each Acquiror
Subsidiary, (B) the resolutions of the Acquiror Board approving this Agreement
and the transactions contemplated hereby; and (C) the incumbency of each
authorized officer of the Acquiror signing this Agreement and any other
agreement or instrument contemplated hereby to which the Acquiror is a party;

 Một Chứng Nhận Của Thư Ký vào thời điểm nói trên, chứng nhận rằng những bản sao
được đính kèm sau đây (A) Tài Liệu Tổ Chức của Bên Mua và của từng Công Ty Con
Của Bên Mua, (B) các nghị quyết của Hội Đồng Công Ty Của Bên Mua đồng ý về Hợp
Đồng này cùng những giao dịch được đề cập trong đó; và (C) nhiệm kỳ của mỗi cán
bộ được trao quyền của Bên Mua – những người ký Hợp Đồng này và bất cứ hợp đồng
hay văn bản nào khác được đề cập trong đây mà Bên Mua là một bên;




10.6.2

a Certificate of Good Standing of the Acquiror;

Một giấy chứng nhận đã được chứng thực là có đủ giá trị và có giá trị tương
đương của Bên Mua;




10.6.3

each of the Transaction Documents to which the Acquiror is a party, duly
executed; and

Mỗi Văn Bản Giao Dịch mà Bên Mua là một bên và được thực thi đúng mực; và





Page 8 of 15




--------------------------------------------------------------------------------




10.6.4

such other documents as the Company may reasonably request for the purpose of
(i) evidencing the accuracy of any representation or warranty of the Acquiror
pursuant to Section 10.1, (ii) evidencing the performance by the Acquiror of, or
the compliance by the Acquiror with, any covenant or obligation required to be
performed or complied with by the Acquiror, (iii) evidencing the satisfaction of
any condition referred to in this Section 10, or (iv) otherwise facilitating the
consummation of any of the transactions contemplated by this Agreement.

Những tài liệu khác như là của Công Ty có thể được yêu cầu một cách hợp lý nhằm
mục đích (i) minh chứng cho tính chính xác của bất kỳ giải trình hay bảo lãnh
nào của Bên Mua theo như Mục 10.1, (ii) minh chứng cho sự thực thi, hay sự tuân
thủ của Bên Mua đối với bất cứ điều khoản hay nghĩa vụ nào cần được thực thi hay
tuân thủ bởi Bên Mua, (iii) minh chứng cho sự đáp ứng bất cứ điều kiện nào được
nhắc đến trong Mục 10, hoặc (iv) thúc đẩy việc hoàn thành hay thực hiện bất cứ
giao dịch nào được Hợp Đồng này nhắc đến.




10.7

No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against the Acquiror, the Company or any Shareholder, or
against any Affiliate thereof, any Proceeding (which Proceeding remains
unresolved as of the Initial Closing Date or Subsequent Closing Date ) (a)
involving any challenge to, or seeking damages or other relief in connection
with, any of the transactions contemplated hereby, or (b) that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the transactions contemplated hereby.

Không Kiện Tụng. Tính từ ngày ký kết Hợp Đồng này, sẽ không được có những Vụ
Kiện Tụng nào được tiến hành hay đe dọa đối với Bên Mua, Công Ty, bất kỳ Cổ Đông
hay Pháp Nhân Liên Quan nào (những Vụ Kiện Tụng này vẫn chưa được giải quyết vào
Ngày Đóng Ban Đầu hoặc Ngày Đóng Tiếp Theo) mà (a) bao gồm bất cứ yêu cầu, đòi
đền bù thiệt hại hay những cáo buộc nào khác liên quan đến Các Bên kể trên, hay
bất cứ giao dịch nào được đề cập trong Hợp Đồng này, hoặc (b) có thể có hiệu lực
ngăn cản, trì hoãn, làm cho vi phạm pháp luật hay những việc can thiệp nào khác
đến bất cứ giao dịch nào được nhắc đến trong Hợp Đồng này.




12.

The Parties agree to delete Section 12.2 of the Agreement in its entirety.

Các Bên đồng ý hủy bỏ toàn bộ Mục 12.2 trong Hợp Đồng.




13.

The Parties agree to restate Section 12.5 as follows:

Các Bên đồng ý xác định lại Mục 12.5 như sau:




12.5

Breach by Shareholders. Nothing in this Section 12 shall limit the Acquiror's
right to pursue any appropriate legal or equitable remedy against any
Shareholder with respect to any Damages arising, directly or indirectly, from or
in connection with: (a) any breach by such Shareholder of any representation or
warranty made by such Shareholder in this Agreement or in any certificate
delivered by such Shareholder pursuant to this Agreement or (b) any breach by
such Shareholder of its covenants or obligations in this Agreement.

Vi phạm của Các Cổ Đông. Không có điều khoản nào trong Mục 12 giới hạn quyền của
Bên Mua trong việc theo đuổi bất kỳ giải pháp bồi thường phù hợp theo luật pháp
hoặc hợp lý chống lại bất cứ Cổ Đông nào liên quan đến những Thiệt Hại trực tiếp
hay gián tiếp phát sinh từ hoặc liên quan tới: (a) bất kỳ vi phạm nào của Cổ
Đông về việc giải trình và bảo đảm của Cổ Đông đó trong Hợp Đồng này hay trong
bất kỳ chứng từ nào mà Cổ Đông cung cấp theo Hợp Đồng hoặc (b) bất kỳ vi phạm
nào của Cổ Đông đó đối với các điều khoản hoặc ràng buộc của mình nêu trong Hợp
Đồng.




14.

The Parties agree to restate Section 13.3.1 as follows:

Các Bên đồng ý xác định lại Mục 13.3.1 như sau:




13.3.1

Subsequent to the date of this Agreement, the Acquiror, the Shareholders and the
Company will maintain in confidence, and will cause their respective directors,
officers, employees, agents, and advisors to maintain in confidence, any
written, oral, or other information obtained in confidence from another party in
connection with this Agreement or the transactions contemplated by this
Agreement, unless (a) such information is already known to such party or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any required filing with the
Commission, or obtaining any consent or approval required for the consummation
of the transactions contemplated by this Agreement, or (c) the furnishing or use
of such information is required by or necessary or appropriate in connection
with legal proceedings.





Page 9 of 15




--------------------------------------------------------------------------------

Kể từ ngày ký kết Hợp Đồng này, Bên Mua, Các Cổ Đông và Công Ty sẽ sẽ tiếp tục
giữ kín và sẽ đảm bảo rằng các giám đốc, quản lý, nhân viên, người đại diện và
cố vấn của mình cũng giữ kín, bất kỳ thông tin miệng, văn bản hoặc thông tin có
được nào khác đối với một bên khác có liên quan trong Hợp Đồng hoặc các giao
dịch được dự liệu ở đây, ngoại trừ (a) những thông tin mà bên đó hoặc những
người khác đã biết mà không bị ràng buộc bởi nghĩa vụ bảo mật, hoặc những thông
tin được công khai không phải do lỗi bên đó, (b) việc sử dụng những thông tin
như vậy là cần thiết hay phù hợp để chuẩn bị bất cứ hồ sơ do Ủy Ban yêu cầu nào,
hoặc để có bất cứ sự cho phép hay thỏa thuận theo yêu cầu nào nhằm thực hiện các
giao dịch được quy định trong Hợp Đồng, hoặc (c) sự cung cấp hay sử dụng những
thông tin trên được yêu cầu bởi hay phù hợp và cần thiết với các tranh chấp pháp
lý.




15.

Representations and Warranties of the Shareholders.  

CÁC GIẢI TRÌNH VÀ ĐẢM BẢO CỦA CỔ ĐÔNG




15.1

Authority. The Shareholder has the requisite corporate power and authority to
enter into and to consummate the transactions contemplated by this Amendment and
otherwise to carry out its obligations hereunder and thereunder.  The execution
and delivery of this Amendment by the Shareholder and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
action on the part of such Shareholder and no further action is required by such
Shareholder in connection therewith.  This Amendment has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Shareholder enforceable
against the Shareholder in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

Thẩm Quyền.  Cổ Đông phải có quyền hạn, thẩm quyền và năng lực để tham gia vào
và thực hiện những giao dịch trong Bản Sửa Đổi Bổ Sung này, để thực hiện các
nghĩa vụ được nhắc đến trong đây. Các Cổ Đông đã được cho phép thực hiện Bản Sửa
Đổi Bổ Sung này cùng những giao dịch kéo theo bởi các Cổ Đông đã thực thi những
hành động cần thiết, và các Cổ Đông không còn yêu cầu gì thêm liên quan đến vấn
đề này. Bản Sửa Đổi Bổ Sung này đã được thực hiện nghiêm chỉnh bởi Công Ty, sẽ
có giá trị và nghĩa vụ ràng buộc đối với các Cổ Đông khi các điều khoản trong đó
được thực thi, ngoại trừ (i) chúng bị giới hạn bởi những nguyên tắc hợp lý
chung, pháp luật hiện hành về sự phá sản, giải thể, tái tổ chức, tạm ngưng hoạt
động hay các luật khác ảnh hưởng tới việc thực hiện các quyền nói chung của
người cho vay, (ii) bị giới hạn bởi những luật ảnh hưởng tới việc thực thi, lệnh
bồi thường hay các biện pháp bồi hoàn hợp lý khác, và (iii) trong phạm vi bồi
hoàn và đóng góp, các điều khoản có thể bị pháp luật hiện hành chi phối.




15.2

All of the Shareholder’s representations and warranties contained in this
Amendment shall survive the execution, delivery, and acceptance of this
Amendment by the parties hereto.  The Shareholder expressly reaffirms that each
of the representations and warranties set forth in the Agreement, continues to
be true, accurate, complete, and the Shareholder hereby remakes and incorporates
herein by reference each such representation and warranty as though made on the
date of this Amendment.

Tất cả những giải trình và bảo đảm của Cổ Đông trong Bản Sửa Đổi Bổ Sung này sẽ
tạo điều kiện để các bên chấp nhận và thực hiện Bản Sửa Đổi Bổ Sung. Các Cổ Đông
xác nhận lại rằng từng giải trình và bảo đảm được nhắc đến trong Hợp Đồng sẽ
tiếp tục mang tính trung thực, hoàn chỉnh, chính xác và qua đây, các Cổ Đông kết
hợp và hợp nhất những giải trình và bảo đảm được cam kết vào ngày của Bản Sửa
Đổi Bổ Sung này bằng phương pháp trích dẫn.




16.

Representations and Warranties of the Company.

CÁC GIẢI TRÌNH VÀ ĐẢM BẢO CỦA CÔNG TY.




16.1

Authorization and Validity of this Agreement. The execution, delivery and
performance by the Company of this Amendment and the recording of the transfer
of the Shares and the delivery of the Shares are within the Company's corporate
powers, have been duly authorized by all necessary corporate action, do not
require from the Board or Shareholders of the Company any consent or approval
that has not been validly and lawfully obtained, require no authorization,
consent, approval, license, exemption of or filing or registration with any
court or governmental department, commission, board, bureau, agency or
instrumentality of government that has not been  validly and lawfully obtained,
filed or registered, as the case may be, except for those that, if not obtained
or made would not have a Material Adverse Effect.

Phê Chuẩn và Hiệu Lực Hợp Đồng.  Sự thực thi, quyền bàn giao và năng lực thực
hiện Bản Sửa Đổi Bổ Sung này của Công Ty, cùng các ghi nhận về việc chuyển giao
Cổ phiếu, và bàn giao Cổ phiếu nằm trong quyền hạn của Công ty, đã được ủy thác
quyền hạn, đã được phê chuẩn đúng theo các yêu cầu cần thiết, không đòi hỏi thêm
Hội Đồng Quản Trị hoặc Cổ Đông của Công Ty bất kỳ sự thỏa thuận, phê duyệt hay
đăng ký nào để có hiệu lực thi hành và phải đi xin phép, không còn yêu cầu thêm
quyền hạn, phê chuẩn, chấp thuận, giấy phép, miễn xét, nộp hồ sơ hoặc đăng ký
với bất kỳ cơ quan công quyền, tòa án, ủy ban, sở ban ngành hoặc các cơ quan hữu
quan rằng vì không có hiệu lực thi hành và phải đi xin phép, phải đi nộp hồ sơ
hoặc đăng ký, ngoại trừ trường hợp, nếu không xin phép hoặc đi làm thì sẽ dẫn
đến Ảnh Hưởng Bất Lợi Trọng Yếu.





Page 10 of 15




--------------------------------------------------------------------------------




16.2

All of the Company’s warranties and representations contained in this Amendment
shall survive the execution, delivery and acceptance of this Amendment by the
parties hereto.  The  Company expressly reaffirms that each of the
representations and warranties set forth in the Agreement, continues to be true,
accurate and complete, and the Company hereby remake and incorporate herein by
reference each such representation and warranty as though made on the date of
this Amendment.

Tất cả những giải trình và bảo đảm của Công Ty trong Bản Sửa Đổi Bổ Sung này sẽ
tạo điều kiện để các bên chấp nhận và thực hiện Bản Sửa Đổi Bổ Sung. Công Ty xác
nhận lại rằng từng giải trình và bảo đảm được nhắc đến trong Hợp Đồng sẽ tiếp
tục mang tính trung thực, hoàn chỉnh, chính xác và qua đây, Công Ty kết hợp và
hợp nhất những giải trình và bảo đảm được cam kết  vào ngày của Bản Sửa Đổi Bổ
Sung này bằng phương pháp trích dẫn.




17.

Representations and Warranties of the Acquiror.

GIẢI TRÌNH VÀ BẢO LÃNH CỦA BÊN MUA




17.1

Authorization. The Acquiror has all requisite authority and power (corporate and
other), governmental licenses, authorizations, consents and approvals to enter
into this Amendment and each of the Transaction Documents to which the Acquiror
is a party, to consummate the transactions contemplated by this Amendment and
each of the Transaction Documents to which the Acquiror is a party and to
perform its obligations under this Amendment and each of the Transaction
Documents to which the Acquiror is a party. The execution, delivery and
performance by the Acquiror of this Amendment and each of the Transaction
Documents to which the Acquiror is a party have been duly authorized by all
necessary corporate action and do not require from the Acquiror Board or the
stockholders of the Acquiror any consent or approval that has not been validly
and lawfully obtained. The execution, delivery and performance by the Acquiror
of this Amendment and each of the Transaction Documents to which the Acquiror is
a party requires no authorization, consent, approval, license, exemption of or
filing or registration with any Governmental Authority or other Person other
than such customary filings with the Commission for transactions of the type
contemplated by this Amendment.

Sự Ủy Quyền: Bên Mua có đầy đủ quyền lực và quyền hạn (về doanh nghiệp và khác),
giấy phép ban ngành, phê chuẩn của chính quyền và các thỏa thuận cần thiết để
thực hiện này Bản Sửa Đổi Bổ Sung này và cho mỗi Tài Liệu Giao Dịch mà Bên Mua
là chủ thể, để hoàn tất các giao dịch phát sinh từ Bản Sửa Đổi Bổ Sung này và
từng tài liệu của Tài Liệu Giao Dịch mà Bên Mua là chủ thể và để thực hiện nghĩa
vụ của mình đối với Bản Sửa Đổi Bổ Sung này cùng các Tài Liệu Giao Dịch mà Bên
Mua là chủ thể. Sự thực thi, thưc hiện Bản Sửa Đổi Bổ Sung và các Tài Liệu Giao
Dịch phát sinh của Bên Mua được đã được phê chuẩn đúng theo các yêu cầu cần
thiết, không đòi hỏi Hội Đồng Quản Trị hoặc Cổ Đông Của Bên Mua bất kỳ sự thỏa
thuận, phê duyệt hay đăng ký chưa được hoàn thành hoặc chưa có giá trị một cách
hơp pháp nào. Việc thực thi và thực hiện Bản Sửa Đổi Bổ Sung và các Tài Liệu
Giao Dịch mà Bên Mua là chủ thể không đòi hỏi sự ủy quyền, cho phép, cấp phép,
miễn xét, nộp hồ sơ hay đăng ký với bất kỳ Cơ Quan Công Quyền nào đối với những
loại hình giao dịch được đề cập trong Bản Sửa Đổi Bổ Sung này.




17.2

All of the Acquiror’s warranties and representations contained in this Amendment
shall survive the execution, delivery and acceptance of this Amendment by the
parties hereto.  The Acquiror expressly reaffirms that each of the
representations and warranties set forth in the Agreement, continues to be true,
accurate and complete, and the Acquiror hereby remake and incorporate herein by
reference each such representation and warranty as though made on the date of
this Amendment.

Tất cả những giải trình và bảo đảm của Bên Mua trong Bản Sửa Đổi Bổ Sung này sẽ
tạo điều kiện để các bên chấp nhận và thực hiện Bản Sửa Đổi Bổ Sung. Bên Mua xác
nhận lại rằng từng giải trình và bảo đảm được nhắc đến trong Hợp Đồng sẽ tiếp
tục mang tính trung thực, hoàn chỉnh, chính xác và qua đây, Bên Mua kết hợp và
hợp nhất những giải trình và bảo đảm được cam kết vào ngày của Bản Sửa Đổi Bổ
Sung này bằng phương pháp trích dẫn.




18.

Miscellaneous.

Các điều khoản khác.




18.1

Except as specifically modified herein, all of the terms, provisions and
conditions of the Amendment and all other documents executed in connection with
the Amendment shall be identical to the terms, provisions and conditions of the
Agreement and shall remain in full force and effect and the rights and
obligations of the parties with respect thereto shall, except as specifically
provided herein, be unaffected by this Amendment and shall continue as provided
in such documents and shall not be in any way changed, modified or superseded by
the terms set forth herein.

Trừ khi được xác định cụ thể ở đây, tất cả các điều khoản, điều kiện của Bản Sửa
Đổi Bổ Sung và tất cả các văn bản khác đi kèm với Bản Sửa Đổi Bổ Sung này sẽ
mang tính đồng nhất với các điều khoản và điều kiện của Hợp Đồng, và vẫn tiếp
tục có đầy đủ quyền hạn và hiệu lực cũng như quyền, nghĩa vụ ràng buộc đối với
các bên, trừ khi được cung cấp một cách cụ thể, thì các ràng buộc đó sẽ không bị
ảnh hưởng bởi Bản Sửa Đổi Bổ Sung này và vẫn tiếp tục có hiệu lực như đã được
nêu trong các văn bản kể trên cũng như không bị các điều khoản trong Bản Sửa Đổi
Bổ Sung làm thay đổi, biến đổi hay thay thế theo bất kỳ cách nào.    





Page 11 of 15




--------------------------------------------------------------------------------

18.2

Any and all notices or other communications or deliveries required or permitted
to be provided hereunder shall be delivered as set forth in the Agreement.

Bất kỳ hoặc toàn bộ những lưu ý/ tiếp xúc hay chuyển giao được yêu cầu hoặc cho
phép cung cấp dưới đây sẽ được gửi đi theo như trong Hợp Đồng quy định.  




18.3

All questions concerning the construction, validity, enforcement and
interpretation of this Amendment shall be determined in accordance with the
provisions of the Agreement.

Mọi thắc mắc về cấu trúc, tính hiệu lực, tính ràng buộc và ý nghĩa của Bản Sửa
Đổi Bổ Sung này sẽ được xác định dựa trên các điều khoản trong Hợp Đồng.




18.4

This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors, permitted assigns and legal
representatives.  This Amendment shall be for the sole benefit of the parties to
this Amendment and their respective heirs, successors, permitted assigns and
legal representatives and is not intended, nor shall be construed, to give any
person or entity, other than the parties hereto and their respective heirs,
successors, assigns and legal representatives, any legal or equitable right,
remedy or claim hereunder.

Bản Sửa Đổi Bổ Sung sẽ có tính ràng buộc trong mọi khía cạnh, có lợi cho các bên
trong Hợp Đồng, những người thừa kế tương ứng, các chuyển nhượng và đại diện
pháp lý được cho phép bởi các bên. Bản Sửa Đổi Bổ Sung này sẽ phục vụ cho một
lợi ích duy nhất của các bên trong Bản Sửa Đổi Bổ Sung cùng những người thừa kế
tương ứng, các chuyển nhượng và đại diện pháp lý được cho phép bởi các bên, và
không được dự tính cũng như không được hiểu là sẽ trao cho bất kỳ pháp nhân hay
thể nhân nào, ngoài các bên nói trên cùng những người thừa kế tương ứng, các
chuyển nhượng và đại diện pháp lý được cho phép bởi các bên, bất kỳ quyền lợi
công bằng hay hợp pháp, biện pháp hay yêu cầu nào dưới đây.




18.5

This Amendment may be executed in counterparts, all of which when taken together
shall be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

Bản Sửa Đổi Bổ Sung này có thể được chia làm nhiều văn bản, tất cả đều được xem
là một bản hợp đồng thống nhất khi ghép lại với nhau, và sẽ trở thành hiệu lực
khi các văn bản đó được mỗi bên ký kết và trao cho bên kia, các bên không cần
phải cùng ký vào một văn bản giống nhau. Trong trường hợp bất kỳ chữ ký nào
trong các văn bản copy hoặc được gửi qua email trong file có định dạng “.pdf”,
những chữ ký đó vẫn sẽ có hiệu lực và giá trị ràng buộc bên ký (hoặc người mà
chữ ký đó đại diện) với đầy đủ quyền hạn và hiệu lực xem như văn bản sao chép
hoặc chữ ký trong file “.pdf” đó là bản gốc.  




18.6

This Amendment constitutes the entire agreement among the parties with respect
to the matters covered hereby and thereby and supersedes all previous written,
oral or implied understandings among them with respect to such matters.

Bản Sửa Đổi Bổ Sung này tạo nên toàn bộ hợp đồng giữa các bên về các vấn đề đã
được đề cập và do đó thay thế cho mọi thỏa thuận sơ bộ, bằng miệng hoặc bằng văn
bản giữa các bên về các vấn đề trên.




18.7

The invalidity of any portion hereof shall not affect the validity, force or
effect of the remaining portions hereof.  If it is ever held that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, such restriction shall be enforced to the maximum extent
permitted by law.

Việc một phần của Bản Sửa Đổi Bổ Sung này không có giá trị pháp lý sẽ không ảnh
hưởng đến giá trị hay hiệu lực của các phần còn lại. Nếu xảy ra trường hợp một
giới hạn nào đó là quá rộng để có thể thực thi một cách đầy đủ, những giới hạn
đó sẽ được thực thi một cách trọn vẹn nhất theo sự cho phép của pháp luật.




18.8

No provision of this Amendment may be waived or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Holder
or, in the case of a waiver, by the party against whom enforcement of any such
waiver is sought.  No waiver of any default with respect to any provision,
condition or requirement of this Amendment shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.

Không có điều khoản nào trong Bản Sửa Đổi Bổ Sung này được phép miễn trừ hay sửa
đổi trừ khi có văn bản thỏa thuận được ký kết bởi Công Ty và Người Nắm Giữ đối
với trường hợp sửa đổi, hoặc bởi bên là chủ thể các miễn trừ trong trường hợp
miễn trừ. Không có sự miễn trừ trong trường hợp sai phạm bất cứ điều khoản, điều
kiện hay yêu cầu nào của Bản Sửa Đổi Bổ Sung này được xem như một miễn trừ trong
tương lai, hoặc miễn trừ đối với một sai phạm sau đó, hoặc miễn trừ của bất kỳ
điều khoản, điều kiện hay yêu cầu nào khác, cũng như không có sự trì hoãn hoặc
từ bỏ quyền của bất kỳ bên nào có thể làm ảnh hưởng bất lợi đến việc thự thi các
quyền đó.





Page 12 of 15




--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE

TRANG CHỮ KÝ

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment No. 1
to the Share Exchange Agreement as of the date first written above.

 

Hai bên cùng thỏa thuận thực hiện và thực thi Bản Sửa Đổi Bổ Sung Lần 1 này kể
từ ngày được đề cập đầu tiên ở trên.




ACQUIROR/ Bên Mua




ENSIGN SERVICES, INC.




By/ Ký bởi:/s/ Patricia Skarpa

Name/ Tên:  Patricia Skarpa

Title/ Chức danh: President




/s/ Keith Barton

Witness








Page 13 of 15




--------------------------------------------------------------------------------

COUNTERPART SIGNATURE PAGE

TRANG CHỮ KÝ

(DÀNH CHO CÁC ĐỢT PHÁT HÀNH THEO QUY ĐỊNH S)




IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

Hai bên cùng thỏa thuận thực hiện nghiêm túc và giao Bản Sửa Đổi Bổ Sung Lần 1
kể từ ngày được đề cập đầu tiên ở trên.




THE COMPANY:




TIN NGHIA PETROL JOINT-STOCK COMPANY




By: /s/ Quach Van Duc                

Name: Quach Van Duc

Title: Chairman

Witness







COMPANY SHAREHOLDERS:

 

 

 

 

Mr. Quach Van Duc

 

Witness

 

 

 

 

 

 

Mr. Le Huu Tinh

 

Witness

 

 

 

 

 

 

Ms. Nguyen Thi Bach Huong

 

Witness

 

 

 

 

 

 

Mr. Do Van Thang

 

Witness

 

 

 

 

 

 

Mr. Le van Danh

 

Witness





Page 14 of 15




--------------------------------------------------------------------------------

 

EXHIBIT BB

BẢNG BB




SHARES AND ACQUIROR SHARES TO BE EXCHANGED

CỔ PHIẾU VÀ CỔ PHIẾU CỦA BÊN MUA ĐƯỢC CHUYỂN ĐỔI




Total Shares to be delivered by the Shareholders to Acquiror at the Initial
Closing:

Tổng số Cổ Phiếu do Cổ Đông chuyển giao cho Bên Mua tại Thời Điểm Đóng Ban Đầu:
10,458,442




Total Shares to be delivered by the Shareholders to Acquiror at the Subsequent
Closing:

Tổng số Cổ Phiếu do Cổ Đông chuyển giao cho Bên Mua tại Thời Điểm Đóng Tiếp
Theo: 10,885,318




Total Acquiror Shares to be delivered by the Acquiror to the Shareholders at the
Initial Closing:

Tổng số Cổ Phiếu Bên Mua chuyển giao cho các Cổ Đông tại Thời Điểm Đóng Ban Đầu:
15,494,200




Total Acquiror Shares to be delivered by the Acquiror to the Shareholders at the
Subsequent Closing:

Tổng số Cổ Phiếu Bên Mua chuyển giao cho các Cổ Đông tại Thời Điểm Đóng Tiếp
Theo: 30,405,800







Name & Address of Each Shareholder

Tên và địa chỉ của mỗi cổ đông

No. of Shares of Company Owned

Số lượng cổ phiếu sở hữu

Percentage of Total Shares Owned

Phầm trăm tổng cổ phiếu sở hữu

No. of Acquiror’s Shares of Common Stock Issued at the Initial Closing

Số lượng cổ phiếu thường của Bên Mua phát hành trong  Thời Điểm Đóng Ban Đầu

No. of Acquiror’s Common Stock to be delivered at Subsequent Closing

Số lượng cổ phiếu thường của Bên Mua phát hành trong Thời Điểm Đóng Tiếp Theo

Tin Nhgia, one member Limited Liability Company

21,343,760

100%

15,494,200

30,405,800

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 








Page 15 of 15


